 



Exhibit 10.2

  

INCENTIVE STOCK OPTION AGREEMENT

 

pursuant to the

 

Plastic2Oil Inc.

2012 LONG-TERM INCENTIVE PLAN

  

* * * * *

 

Optionee: Rahoul S. Banerjea

 

Grant Date: October 25, 2016

 

Per Share Exercise Price: $0.17

 

Number of Option Shares subject to this Option: 2,250,000

  

* * * * *

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Plastic2Oil Inc. f/k/a JBI,
Inc., a Nevada corporation (the “Company”), and the Optionee specified above,
pursuant to the Plastic2Oil, Inc. f/k/a JBI, Inc. 2012 Long-Term Incentive Plan,
as in effect and as amended from time to time (the “Plan”); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the incentive stock option provided for herein
to the Optionee.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of the
option hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto under the Plan. The Optionee hereby acknowledges receipt
of a true copy of the Plan and that the Optionee has read the Plan carefully and
fully understands its content. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.

 

   

 - 2 - 

 

2. Grant of Option. The Company hereby grants to the Optionee, as of the Grant
Date specified above, an incentive stock option (this “Option”) to acquire from
the Company at the Per Share Exercise Price specified above the aggregate number
of shares of the Common Stock specified above (the “Option Shares”). This Option
is to be treated as (and is intended to qualify as) an Incentive Stock Option
(an “ISO”) within the meaning of Section 422 of the Code. However,
notwithstanding such designation, if the Optionee becomes eligible in any given
year to exercise ISOs for Common Stock having a Fair Market Value in excess of
$100,000, those options representing the excess shall be treated as
Non-Qualified Stock Options. For the purpose of deciding which options apply to
Common Stock that exceed the $100,000 limit, ISOs shall be taken into account in
the same order as granted. The Fair Market Value of the Common Stock shall be
determined as of the time the option with respect to such Common Stock is
granted. Optionee hereby acknowledges that there is no assurance that this
Option will, in fact, be treated as an ISO under Section 422 of the Code.

 

3. No Dividends Equivalents. The Optionee shall not be entitled to receive a
cash payment in respect of the Option Shares underlying this Option on any
dividend payment date for the Common Stock.

 

4. Exercise of this Option.

 

4.1 Unless otherwise provided in Section 4.4 below or determined by the
Committee, this Option shall become exercisable in accordance with and to the
extent provided by the terms and provisions of Section 6.5 of the Plan.

 

4.2 Unless earlier terminated in accordance with the terms and provisions of the
Plan and/or this Agreement, this Option shall expire and shall no longer be
exercisable after the expiration of the lesser of (a) ten (10) years, measured
from the date immediately preceding the date on which the Option was granted, or
(b) with respect to any Option Shares, seven (7) years from the applicable
vesting date as set forth in Section 4.4 hereof ( the “Option Period”).

 

4.3 In no event shall this Option be exercisable for a fractional share of
Common Stock.

 

4.4 This Option shall be exercisable according to the following: vesting
schedule: 2,250,000 Option Shares shall vest on October 25,2016.

 

   

 - 3 - 

 

5. Method of Exercise and Payment. This Option shall be exercised by the
Optionee by delivering to the Secretary of the Company or his designated agent
on any business day (the “Exercise Date”) a written notice, in such manner and
form as may be required by the Company, specifying the number of the Option
Shares the Optionee then desires to acquire (the “Exercise Notice”). The
Exercise Notice shall be accompanied by payment of the aggregate Per Share
Exercise Price for such number of the Option Shares to be acquired upon such
exercise. Such payment shall be made in the manner set forth in Section 6.5 of
the Plan.

 

6. Termination.

 

6.1 If the Optionee’s employment with the Company and/or one of its Subsidiaries
terminates for “Cause” or without “Good Reason” (as those terms are defined
hereinbelow), any then unexercisable portion of this Option shall be forfeited
and cancelled by the Company and the Optionee’s rights, if any, to exercise any
then exercisable portion of this Option shall terminate ninety (90) days after
the date of such termination, but not beyond the expiration of the Option
Period, and thereafter such Option shall be forfeited and cancelled by the
Company.

 

6.2 If the Optionee’s employment with the Company and/or its Subsidiaries
terminates for Good Reason, then the Optionee shall immediately vest in any
Option Shares scheduled to vest within twelve (12) months following the date of
such termination. Immediately following such accelerated vesting, any remaining
then unexercisable portion of this Option shall be forfeited and cancelled by
the Company and the Optionee’s rights, if any, to exercise any then exercisable
portion of this Option shall terminate ninety (90) days after the date of such
termination, but not beyond the expiration of the Option Period, and thereafter
such Option shall be forfeited and cancelled by the Company.

 

6.3 If the Optionee’s employment with the Company and/or its Subsidiaries
terminates without Cause, then the Optionee shall immediately vest in all
outstanding Option Shares and the Optionee’s rights, if any, to exercise any
then exercisable portion of this Option shall terminate at the expiration of the
Option Period as noted in 4.4, and thereafter such Option shall be forfeited and
cancelled by the Company.

 

6.4 If Optionee’s termination of employment with the Company and/or its
Subsidiaries is due to the Optionee’s death or disability, then the Optionee
shall immediately vest in any Option Shares scheduled to vest within twelve (12)
months following the date of such termination. Immediately following such
accelerated vesting, the Optionee (or the Optionee’s estate, designated
beneficiary or other legal representative, as the case may be and as determined
by the Committee) shall have the right, to the extent exercisable after the date
of such termination, to exercise this Option prior to the expiration of the
Option Period as noted in 4.4 but not beyond the expiration of the Option
Period, and thereafter such Option shall be forfeited and cancelled by the
Company.

 

6.5 The Board or the Committee, in its sole discretion, may determine that all
or any portion of this Option, to the extent exercisable immediately prior to
the Optionee’s termination of employment with the Company and/or its
Subsidiaries for any reason, may remain exercisable for an additional specified
time period after the period specified above in this Section 6 expires (subject
to any other applicable terms and provisions of the Plan and this Agreement),
but not beyond the expiration of the Option Period.

 

   

 - 4 - 

 

6.6 If the Optionee’s employer ceases to be a Subsidiary of the Company, that
event shall be deemed to constitute a termination of employment under Section
6.2 above.

 

7. Non-transferability. This Option, and any rights or interests therein, shall
not be sold, exchanged, transferred, assigned or otherwise disposed of in any
way at any time by the Optionee (or any beneficiary(ies) of the Optionee), other
than by testamentary disposition by the Optionee or the laws of descent and
distribution. This Option shall not be pledged, encumbered or otherwise
hypothecated in any way at any time by the Optionee (or any beneficiary(ies) of
the Optionee) and shall not be subject to execution, attachment or similar legal
process. Any attempt to sell, exchange, pledge, transfer, assign, encumber or
otherwise dispose of or hypothecate this Option, or the levy of any execution,
attachment or similar legal process upon this Option, contrary to the terms of
this Agreement and/or the Plan shall be null and void and without legal force or
effect. This Option shall be exercisable during the Optionee’s lifetime only by
the Optionee.

 

8. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Board or the
Committee shall have the right, in its sole discretion, to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan;
provided, however, that no such modification or amendment shall materially
adversely affect the rights of the Optionee under this Option without the
consent of the Optionee. The Company shall give written notice to the Optionee
of any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof. This Agreement may also be modified or amended by a
writing signed by both the Company and the Optionee.

 

9. Notices. Any Exercise Notice or other notice which may be required or
permitted under this Agreement shall be in writing, and shall be delivered in
person or via facsimile transmission, overnight courier service or certified
mail, return receipt requested, postage prepaid, properly addressed as follows.

 

9.1 If such notice is to the Company, to the attention of the Secretary of
Plastic2Oil, Inc., 20 Iroquois Street, Niagara Falls, New York 14303, or at such
other address as the Company, by notice to the Optionee, shall designate in
writing from time to time.

 

9.2 If such notice is to the Optionee, at his or her address as shown on the
Company’s records, or at such other address as the Optionee, by notice to the
Company, shall designate in writing from time to time.

 

   

 - 5 - 

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

 

11. Compliance with Laws. The issuance of this Option (and the Option Shares
upon exercise of this Option) pursuant to this Agreement shall be subject to,
and shall comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Exchange Act and the respective
rules and regulations promulgated thereunder) and any other law or regulation
applicable thereto. The Company shall not be obligated to issue this Option or
any of the Option Shares pursuant to this Agreement if any such issuance would
violate any such requirements.

 

12. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Optionee shall not assign any part of this Agreement without the
prior express written consent of the Company.

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

14. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

15. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.

 

16. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

   

 - 6 - 

 

17. Certain Definitions.

 

17.1 “Cause” means the Company’s termination of the Optionee’s employment upon
the occurrence of any of the following events:

 

  (a) the Optionee’s conviction of any felony or crime involving moral
turpitude;         (b) the Optionee’s engaging or in any manner participating in
any material act of intentional misconduct against the Company, or its
employees, agents or customers, including but not limited to fraud or the use or
appropriation for his personal use or benefit of any funds or properties of the
Company not authorized by the Company’s Board of Directors to be so used or
appropriated; or,         (c) the Optionee’s refusal to implement or follow a
lawful policy or directive of the Company following a written request or order
to do so.

 

17.2 “Good Reason” shall mean the Optionee’s termination of his employment upon
the occurrence of a material reduction in the Optionee’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction; provided, however , such termination
by the Optionee shall only be deemed for Good Reason pursuant to the foregoing
definition if: (a) the Optionee gives the Company written notice of the intent
to terminate for Good Reason within thirty (30) days following the first notice
to the Optionee of the occurrence of the condition(s) that the Optionee believes
constitutes Good Reason, which notice shall describe such condition(s); (b) the
Company fails to remedy such condition(s) within sixty (60) days following
receipt of the written notice; and (c) any termination for Good Reason must take
place within a one year period following the Company’s failure to cure such
conditions constituting Good Reason.

 

17.3 “Change in Control” means the consummation of one or a series of related
transactions pursuant to which: (i) a Third Party (defined below) acquires all
or substantially all of the assets of the Company; (ii) a Third Party acquires
more than 50% of the voting securities of the Company; or (iii) a Third Party
acquires the ability to appoint a majority of the Board of Directors of the
Company.

 

17.4 “Third Party” means a person or entity, or more than one person or entity
acting as a group, who is not stockholder, parent, or subsidiary of the Company
or an affiliate of such person or entity.

 

   

 - 7 - 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee has hereunto set his hand, all as of
the Grant Date specified above.

 

  Plastic2Oil Inc.         By: /s/ Richard Heddle   Name: Richard Heddle  
Title: Chief Executive Officer & President         /s/ Rahoul S Banerjea  
Rahoul S. Banerjea

 





   

   

 